          Case 1:21-cv-10895-MLW Document 8 Filed 06/21/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


KYROS LAW GROUP LLC

               Plaintiff,
                                                       C.A. No. 1:21-cv-10895
        vs.

MICHAEL PATRICK FEENEY
and FEENEY LAW FIRM

                Defendants.


    DEFENDANTS MICHAEL PATRICK FEENEY AND FEENEY LAW FIRM’S
   MOTION TO DISMISS PLAINTIFF KYROS LAW GROUP LLC’S COMPLAINT

       Now come Defendants, Michael Patrick Feeney and Feeney Law Firm (“Defendants”),

and hereby moves to dismiss the above-captioned Complaint brought by Plaintiff, Kyros Law

Group LLC, pursuant to Fed. R. Civ. P. 12(b)(6). The above-captioned Complaint includes the

following nine (9) counts: (i) Receipt and Wrongful Use of Stolen Goods; (ii) Interference with

Prospective Advantageous Business Relationships; (iii) Continuing and Ongoing Violations of

the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq.; (iv) Misappropriation of Trade

Secrets; (v) Unjust Enrichment; (vi) Fraudulent Deceptive Trade Practices; (vii) Breach of

Fiduciary Duty; (viii) Civil Conspiracy; and (ix) Defend Trade Secrets Act – 18 U.S.C. § 1836.

       The above-captioned Complaint should be dismissed in its entirety because it fails to

state a claim upon which relief can be granted. Additionally, each and every count asserted by

Plaintiff in the above-captioned Complaint are barred by the applicable statute of limitations.

       In support hereof, Defendants rely on the accompanying Memorandum of Law.




                                                 1
            Case 1:21-cv-10895-MLW Document 8 Filed 06/21/21 Page 2 of 2




        WHEREFORE, Defendants Michael Patrick Feeney and Feeney Law Firm respectfully

request that their motion to dismiss be allowed and Plaintiff’s Complaint be dismissed in its

entirety.

                                             Respectfully submitted,
                                             Defendants,
                                             Michael Patrick Feeney and Feeney Law Firm
                                             By their Attorneys,


                                             /s/ Marc E. Finkel __________
                                             Jeffrey L. Alitz, BBO #553741
                                             jalitz@fmglaw.com
                                             Marc E. Finkel, BBO #659681
                                             mfinkel@fmglaw.com
                                             Matthew L. Schwartz, BBO #699918
                                             Matthew.schwartz@fmglaw.com
                                             Freeman Mathis & Gary, LLP
                                             60 State Street, Suite 600
                                             Boston, MA 02109
                                             Tel: 617.963.5975
                                             Fax: 770.937.9960
Dated: June 21, 2021


                            REQUEST FOR ORAL ARGUMENT

       Michael Patrick Feeney and Feeney Law Firm believes that oral argument will assist the
Court in ruling on its Motion to Dismiss and therefore requests oral argument.

                  CERTIFICATE OF LOCAL RULE 7.1 COMPLIANCE

       I hereby certify that on June 15, 2021 at 4:00 pm, the undersigned counsel conferred with
opposing counsel as required by Local Rule 7.1(a)(2) prior to the filing of this Motion to
Dismiss.

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of June 2021, a true copy of the above document was
served upon all attorneys of record through the Court’s ECF system.


                                                     /s/ Marc E. Finkel
                                                     Marc E. Finkel, Esq.
                                                     BBO# 659681

                                                2
